Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-19-00659-CV

                                 CITY OF SAN ANTONIO,
                                        Appellant

                                               v.

                                      Margarita LOPEZ,
                                          Appellee

                  From the County Court at Law No. 10, Bexar County, Texas
                               Trial Court No. 2015CV05720
                          Honorable John Longoria, Judge Presiding

          BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

        In accordance with this court’s opinion of this date, this appeal is DISMISSED. Costs of
court for this appeal are taxed against the party that incurred them.

       SIGNED April 1, 2020.


                                                _________________________________
                                                Patricia O. Alvarez, Justice